Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is in response to communications filed on 1/24/2022.  Claims 37-43 have been canceled.  No other claims have been amended, added, or canceled.  Accordingly, claims 23-36 are pending.  
Election/Restrictions
Applicant's election with traverse of claims 23-36 in the reply filed on 1/24/2022 is acknowledged.  The traversal is on the ground(s) that claims 33-36 (i.e., group II of the Restriction Requirement mailed on 9/22/2021) recite the same invention as that in claims 23-32 (i.e., group I of the Restriction Requirement mailed on 9/22/2021).  This is found persuasive because both inventions I and II recite a method of communicating between vehicles and displaying a location of an additional vehicle; additionally, the examiner agrees with applicant’s assessment of canceling claims 37-43 (i.e., group III of the Restriction Requirement mailed on 9/22/2021). 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 23-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kalhan (US 2006/0068822 A1) in view of Tengler et al. (US 2005/0222716 A1).
As per claim 23, Kalhan discloses: a first recreational vehicle of a plurality of recreational vehicles, the first recreational vehicle having a plurality of vehicle subsystems including a plurality of sensors, the first recreational vehicle comprising (see Kalhan at leat fig. 1- 11 and in particular fig. 9-10 and ¶ 47- 52):
an electronic controller adapted having access to information about at least one of the plurality of sensors of the first recreational vehicle and a first location of the first recreational vehicle of the plurality of recreational vehicles (see Kalhan at leat fig. 1- 11 and in particular fig. 9-10 and ¶ 47- 52);
a communication system operatively coupled to the electronic controller and having access to a second location of a second recreational vehicle of the plurality of recreational vehicles through a plurality of distinct communication networks and a third location of a third recreational vehicle of the plurality of recreational vehicles through the plurality of distinct communication networks, the electronic controller displaying on the display the first location of the first recreational vehicle, the second location of the second recreational vehicle, and the third location of the third recreational vehicle and provides the first location of the recreational vehicle and the received information about the at least one sensor of the plurality of sensors to the second recreational vehicle and the third recreational vehicle through the plurality of distinct communication networks (see Kalhan at leat fig. 1- 11 and in particular fig. 9-10 and ¶ 47- 52).  
Kalhan discloses the invention as detailed above. Kalhan mentions that the device may include a map display (¶49).
However, Kalhan does not explicitly disclose a display operatively coupled to the electronic controller.
Nevertheless, Tengler—who is in the same field of endeavor-- a display operatively coupled to the electronic controller (see Tengler at least fig. 1-13 and in particular fig. 1-3 and 9).
One of ordinary skill in the art would have been motivated prior to effective filing date of the given invention would have been motivated to combine Tengler’s display interface with those of Kalhan’s in order to provide for a better user experience (i.e., by displaying the vehicles to the user to show their relative locations). 
Motivation for combining Kalhan and Tengler not only comes from knowledge well known in the art but also from Kalhan (see ¶ 49).
Both Kalhan and Tengler disclose claim 24: wherein each of the plurality of distinct communication networks is a wireless communication network (see Kalhan at leat fig. 1- 11 and in particular fig. 9-10 and ¶ 47- 52 and see Tengler at least fig. 1-13 and in particular fig. 1-3 and 9).  
	Motivation for combining Kalhan with Tengler, in the instant claim, is the same as that in claim 23 above. 
Both Kalhan and Tengler disclose claim 25: wherein the plurality of distinct communication networks includes a satellite network (see Kalhan at leat fig. 1- 11 and in particular fig. 9-10 and ¶ 47- 52 and see Tengler at least fig. 1-13 and in particular fig. 1-3 and 9).  
	Motivation for combining Kalhan with Tengler, in the instant claim, is the same as that in claim 23 above. 
Both Kalhan and Tengler disclose claim 26: wherein the plurality of distinct communication networks includes a cellular network (see Kalhan at leat fig. 1- 11 and in particular fig. 9-10 and ¶ 47- 52 and see Tengler at least fig. 1-13 and in particular fig. 1-3 and 9).  
	Motivation for combining Kalhan with Tengler, in the instant claim, is the same as that in claim 23 above. 
Both Kalhan and Tengler disclose claim 27: wherein the plurality of distinct communication networks includes a local radio transceiver based network (see Kalhan at leat fig. 1- 11 and in particular fig. 9-10 and ¶ 47- 52 and see Tengler at least fig. 1-13 and in particular fig. 1-3 and 9).  
	Motivation for combining Kalhan with Tengler, in the instant claim, is the same as that in claim 23 above. 
Both Kalhan and Tengler disclose claim 28: wherein the communication system continuously assesses which of the plurality of distinct communication networks are available to transfer data for the first recreational vehicle (see Kalhan at leat fig. 1- 11 and in particular fig. 9-10 and ¶ 47- 52 and see Tengler at least fig. 1-13 and in particular fig. 1-3 and 9).  
	Motivation for combining Kalhan with Tengler, in the instant claim, is the same as that in claim 23 above. 
Both Kalhan and Tengler disclose claim 29: A method of communicating between a plurality of vehicles, the method comprising the steps of: managing on a first vehicle of the plurality of vehicles a plurality of communication networks based on availability of the plurality of communication networks at a location of the first vehicle; receiving at the first vehicle over a first network of the plurality of communication networks a location of a second vehicle of the plurality of vehicles; outputting on a display of the first vehicle indicia related to the location of the second vehicle; receiving at the first vehicle over a second network of the plurality of communication networks a location of a third vehicle of the plurality of vehicles, the second network being different than the first network; and outputting on a display of the first vehicle indicia related to the location of the third vehicle (see Kalhan at leat fig. 1- 11 and in particular fig. 9-10 and ¶ 47- 52 and see Tengler at least fig. 1-13 and in particular fig. 1-3 and 9).  
	Motivation for combining Kalhan with Tengler, in the instant claim, is the same as that in claim 23 above. 
Both Kalhan and Tengler disclose claim 30: wherein the first network is a connection to a cellular network (see Kalhan at leat fig. 1- 11 and in particular fig. 9-10 and ¶ 47- 52 and see Tengler at least fig. 1-13 and in particular fig. 1-3 and 9).  
	Motivation for combining Kalhan with Tengler, in the instant claim, is the same as that in claim 23 above. 
Both Kalhan and Tengler disclose claim 31: wherein the first network is a satellite network (see Kalhan at leat fig. 1- 11 and in particular fig. 9-10 and ¶ 47- 52 and see Tengler at least fig. 1-13 and in particular fig. 1-3 and 9).  
	Motivation for combining Kalhan with Tengler, in the instant claim, is the same as that in claim 23 above. 
Both Kalhan and Tengler disclose claim 32: wherein the first network is a local radio transceiver network (see Kalhan at leat fig. 1- 11 and in particular fig. 9-10 and ¶ 47- 52 and see Tengler at least fig. 1-13 and in particular fig. 1-3 and 9).  
	Motivation for combining Kalhan with Tengler, in the instant claim, is the same as that in claim 23 above. 
Both Kalhan and Tengler disclose claim 33: A method of communicating between a plurality of vehicles, the method comprising the steps of: receiving by an electronic controller of a first vehicle of the plurality of vehicles, vehicle information of at least a second vehicle of the plurality of vehicles, the vehicle information including a vehicle location of the second vehicle of the plurality of vehicles; displaying on an electronic display of the first vehicle the vehicle location of the second vehicle of the plurality of vehicles and a vehicle location of the first vehicle; receiving with the electronic controller of the first vehicle an input from a sensor of the first vehicle; determining a condition of the first vehicle based on the input; and transmitting a signal from the first vehicle of the condition of the first vehicle (see Kalhan at leat fig. 1- 11 and in particular fig. 9-10 and ¶ 47- 52 and see Tengler at least fig. 1-13 and in particular fig. 1-3 and 9).  
	Motivation for combining Kalhan with Tengler, in the instant claim, is the same as that in claim 23 above. 
Both Kalhan and Tengler disclose claim 34: further comprising the step of coupling a mobile device to the first vehicle and wherein the step of transmitting the signal from the first vehicle is through the mobile device (see Kalhan at leat fig. 1- 11 and in particular fig. 9-10 and ¶ 47- 52 and see Tengler at least fig. 1-13 and in particular fig. 1-3 and 9).  
	Motivation for combining Kalhan with Tengler, in the instant claim, is the same as that in claim 23 above. 
Both Kalhan and Tengler disclose claim 35: wherein the sensor is an accelerometer (see Kalhan at leat fig. 1- 11 and in particular fig. 9-10 and ¶ 47- 52 and see Tengler at least fig. 1-13 and in particular fig. 1-3 and 9).  
	Motivation for combining Kalhan with Tengler, in the instant claim, is the same as that in claim 23 above. 
Both Kalhan and Tengler disclose claim 36: wherein the vehicle condition is that the first vehicle is upside down and the signal is a distress signal (see Kalhan at leat fig. 1- 11 and in particular fig. 9-10 and ¶ 47- 52 and see Tengler at least fig. 1-13 and in particular fig. 1-3 and 9).  
	Motivation for combining Kalhan with Tengler, in the instant claim, is the same as that in claim 23 above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MACEEH ANWARI whose telephone number is 571-272-7591.  The examiner can normally be reached on Monday-Friday 7:30-5:00 PM ES.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MACEEH ANWARI/Primary Examiner, Art Unit 3663